                                                                                        FILED
                                                                                        CLERK
UNITED STATES DISTRICT COURT                                                 12/3/2019 9:09 am
EASTERN DISTRICT OF NEW YORK
                                                                                U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF NEW YORK
 STRIKE 3 HOLDINGS, LLC,                                                        LONG ISLAND OFFICE
                                                      Civil Action No. 2:19-cv-01018-JMA-SIL
                       Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 108.41.252.106,

                       Defendant.


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                       WITHOUT PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses John Doe

(“Defendant”) from this action without prejudice.       John Doe was assigned the IP address

108.41.252.106.   Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither

answered Plaintiff’s Complaint nor filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: December 2, 2019                      Respectfully submitted,


                                             By:     /s/ Jacqueline M. James
                                                     Jacqueline M. James, Esq. (#1845)
        Case closed.                                 The James Law Firm, PLLC
        SO ORDERED.                                  445 Hamilton Avenue, Suite 1102
        /s/ JMA, USDJ                                White Plains, New York 10601
        12/3/2019                                    T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff




                                                 1
